141 F.3d 1185
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Benton G. MOORE, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner, Social SecurityAdministration,* Defendant-Appellee.
No. 97-7080.
United States Court of Appeals, Tenth Circuit.
March 20, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT**


2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Claimant Benton G. Moore appeals the district court's order1 affirming the Commissioner's decision to deny his application for social security disability benefits.  The Commissioner determined that Mr. Moore could perform sedentary work available in significant numbers in the local and national economies and, therefore, he is not disabled within the meaning of the Social Security Act.  Mr. Moore contends that the Commissioner (1) failed to recognize that his skin condition significantly limits his ability to work, (2) improperly applied the medical-vocational guidelines (the grids), and (3) applied the incorrect legal standards.  We affirm.


4
We review the Commissioner's decision to determine whether it is supported by substantial evidence and whether correct legal standards were applied.  See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir.1997).  Substantial evidence is " 'such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.' "  Soliz v. Chater, 82 F.3d 373, 375 (10th Cir.1996) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971) (further quotation omitted)).  We may neither reweigh the evidence nor substitute our judgment for that of the Commissioner.  See Casias v. Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.1991).


5
We have carefully reviewed the record on appeal, as well as the briefs submitted by the parties.  Applying the standards set out above, we affirm the denial of benefits for substantially the reasons stated in the magistrate judge's March 10, 1997 recommendation, as adopted by the district court.


6
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



*
 Pursuant to Fed.  R.App. P. 43(c), Kenneth S. Apfel is substituted for John J. Callahan, former Acting Commissioner of Social Security, as the defendant in this action


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 The parties consented to proceed before a magistrate judge.  See 28 U.S.C. § 636(c)